[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO OPEN JUDGMENT (106)
Plaintiff presented testimony on March 28, 2000 to support the judgment entered that date in the sum of $16,744.00 plus costs. Defendant was not present at that hearing in damages. That judgment further ordered "Defendant to grant plaintiff access to remove her personal belongings 2 weeks from 3/28/00."
A motion to open judgment (106) was filed July 25, 2000. Defendant failed to be present (second time) for this motion scheduled for 9:00 A.M. on October 16, 2000.
On October 17, 2000 both parties were advised to be present for a hearing on this motion on November 2 at 9:00 A.M. Both appeared and stated their positions.
This court attempted to resolve this dispute within the terms of the judgment of March 28, 2000.
Defendant objected and refused to grant plaintiff access to remove her personal belongings.
The statements of plaintiff and defendant were extremely emotional. There were no independent eye witnesses. The self serving statements of the plaintiff and defendant placed all claimed facts and circumstances in conflict.
Defendant's outright objection and refusal to honor the judgment of CT Page 13590 March 28, 2000 and this continued litigation due to his non-presence on prior occasions supports the conclusion that plaintiff is entitled to move for execution on the judgment.
Reynolds, Judge Trial Referee